Title: To George Washington from Colonel James Easton, 1–16 February 1776
From: Easton, James
To: Washington, George



Dear Sir
Pittsfield [Mass.] Feby [1–16] 1776

Tis with the Utmost Regret that I Give Your Excelency The Trouble of This knowing your grate Multiplicity of Business But Faithfulness to the Dear Deceasd General Montgomery And his Command, A Love of Liberty and my Country Obliges me to do it You will Sr by the Letters and Orders Inclosed see

the Minds of the Generals who wrote them and Agreable therto I Cald on Genll Shuyler In my March from Montreal served him my Orders but he did not Give me Any Particular Orders I have Since Sent to him as the Bearer Can Inform But have Got no Answer Should I be Ordered to the Northward Again with a Regt I am Sure No Time Is to be Lost In Raising it I Beg your Excelency Directions In the Premises and Am with Great Esteem Your Humble Servt

James Easton Colo.


P.S. Pray Your Excelency to Send Back Genll Montgomerys Letter By the Bearer Capt. Noble.


J. E—
